Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 2014/0110049) in view of Liu (US 2017/0137685) and Davidson (US 2014/0020869).
Yuen teaches a thermal material comprised of graphene oxide or reduced graphene oxide foam, having pores, and filled in with additives such as metal (See [0022,0030] and claims). 
Regarding claim 2, Yuen teaches a 3D structure (See claims) and that the foam can be infiltrated or filled and thus are considered open pores (See [0030, and claims]).
Regarding at least claims 8 and 9, the 3D film of Yuen teaches exemplary sizes of 50 micrometers by several hundred micrometers (see figures and [0037]), an overlapping range that would be obvious to provide. 
The foam can have other additive including carbon fibers or CNTs (See claim 9, [0019], [0022] Examples and claims).   
Regarding claims 18-21, the claims are claims to intended use and do not claim additional structure. The article of Yuen would be capable of use as claimed and teaches a thermal management material that would otherwise be obvious to use in an electrical application as claimed.  
Given the substantially identical composition and desire to provide thermal conductivity the art would be expected to have the same properties absent a showing to the contrary or alternatively it would be obvious to provide the overlapping conductivity in providing a thermal management device as desired by Yuen. 
Dependent upon the desired properties and thermal conductivity it would have been obvious to provide the desired density dependent upon the application. 
Yuen may not teach the claimed metals.
Davidson (US 2014/0020869) teaches thermal interface or heat transmitting means formed  from composites of graphene or graphite and metal material including copper, aluminum, beryllium, silver, gold, nickel and alloys thereof (see [0016]). 
While Liu (US 2017/0137685) teaches a thermal management material that can comprise graphite or graphene material, carbon nanotubes or fibers and metal selected from aluminum, copper, silver, zinc, nickel, tin, indium, and lead (see [0036], claims 21 and 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the same metals in the composite of Yuen as in Liu or Davidson in order to provide the same benefit of increase thermal conductivity and provide a similar thermal management device composites. 
Regarding claim 10, carbon fibers are considered to encompass graphite nanofibers, and carbon nanorods, and graphite is also considered to be encompassing of graphite nanofibers. Therefore, given that and that the reference specifically recites carbon nanomaterial (CNTs)   it would have been obvious to one of ordinary skill to provide substantially similar material for conductive fillers as in the references cited above. 

Claims 1-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 2014/0110049) in view of Liu (US 2017/0137685) and Davidson, as above, in view of Zhamu (US 2016/0301096)
Yuen may not teach functionalization.
Zhamu (US 2016/0301096) teaches a composite graphene foam used as a battery electrode (see abstract, figures, and claims) with an overlapping oxygen content (see claims) and the same claimed functionalization (i.e. amine; see [0094, (alcohol, or hydroxyl) 0096] and carboxylic acids [0084] claims 19; or aromatic amines [0086]). Including amines functionalization used as curing agents in epoxies (See [0081]). This would render obvious epoxy amines as claimed (per applicant’s claim 16).  
Zhamu also teaches the same metal additives (See claims).   
Regarding claim 10 as amended, Zhamu teaches overlapping concentrations of metals and/or graphene materials and oxygen (see claims).  Specifically, Zamu teaches carbon black, activated carbon, coke, mesophase carbon, expanded graphite (See claims; particularly clam 24). 
It would have been obvious to one of ordinary skill in the art at the time of filing in order to enhance electrical properties of a graphene film.
Regarding claim 11, given the same functionalization one of ordinary skill would expect the same Zeta potential absent a showing to the contrary. 




Claims 1-4, 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 2014/0110049), in view of Liu (US 2017/0137685) and Davidson, as above, in view of Zhamu (US 2016/0301096), as above, further in view of Bowers.
The above art may not teach Azide functionalization of graphene. 
Regarding claim 13, Bowers (US 8,278,643) teaches Azide functionalization of graphene in order to provide specific electrical properties (See column 17 lines 1-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to functionally modify graphene with Azide to provide specific levels of conductivity; it would further have been obvious to provide the claimed functionalization that is encompassed by Azide derived functionalization absent a showing of unexpected results.
Regarding claims 18-21, the claims are claims to intended use and do not claim additional structure. The article of Yuen would be capable of use as claimed and teaches a thermal management material that would otherwise be obvious to use in an electrical application as claimed.  


Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Yuen teaches a thermal material comprised of graphene oxide or reduced graphene oxide foam, having pores, and filled in with additives such as metal (See [0022,0030] and claims). 
Davidson (US 2014/0020869) teaches thermal interface or heat transmitting means formed from a composite of graphene or graphite and metal material including copper, aluminum, beryllium, silver, gold, nickel and alloys thereof (see [0016]). 
While Liu (US 2017/0137685) teaches a thermal management material that can comprise graphite or graphene material, carbon nanotubes or fibers and metal selected from aluminum, copper, silver, zinc, nickel, tin, indium, and lead (see [0036], claims 21 and 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the same metals in the composite of Yuen as in Liu or Davidson in order to provide the same benefit of increase thermal conductivity and provide a similar thermal management device composites. 
Regarding claim 10, carbon fibers are considered to encompass graphite nanofibers, and carbon nanorods, and graphite is also considered to be encompassing of graphite nanofibers. Therefore, given that and that the reference specifically recites carbon nanomaterial (CNTs) it would have been obvious to one of ordinary skill to provide substantially similar material for conductive fillers as in the references cited above. 
Rejection maintained, 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783